ALLOWABILITY NOTICE
The following claims are pending in this office action: 23-24, 27-32, and 35-42
The following claims are amended: 23, 32, and 40 
The following claims are new: -
The following claims are cancelled: 1-22, 25-26 and 33-34
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
23-24, 27-32, and 35-42 are allowed
The following is an examiner’s statement of reasons for allowance:  The cited prior art references do not alone or in combination teach the recited features of independent claims 23, 32, and 40.  While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, the claim requires “[an] updated certificate signing key … associated with a second certificate authority and is updated using the updated class diversifier value and the class key without using the device public key and the device private key, and wherein the updated class diversifier value is not included in a certificate signing request to obtain an updated device certificate”.  
Chu et al. (US Pub. 2017/0214662) broadly interpreted, teaches a device key pair based on a hardware unique key, and generates a device certificate based on a certificate signing key and a device public key.  However, Chu does not teach that the certificate signing key recovered based on a class key and a class diversifier value.  
Other references, such as Nochta (US Patent No. 7,974,415), Pinkas (US Patent No. 6,968,060), and Qu et al. (US Pub. 2012/0303950) broadly interpreted, teaches a public class diversifier value, and a 
Methods of key diversification are known in the art, such as Newell (US Pub. 2015/0100793) and Hazard (US Patent No. 4,811,393), but do not teach the method to apply diversification techniques to generate a certificate signing key, and instead are generally directed to diversifying and determining a device ID from a more general ID.  
These reasons along with the other recited features of independent claims 23, 32, and 40 and their dependent claims make the claimed inventions allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493